Title: Enclosure: Memorial on the Andrew, 9 September 1793
From: Harper, Joseph,King, James (1751-1832),Pratt, Henry,Snowden, Isaac Jr.
To: Washington, George


            
              Philada 9th Septr 1793.
            
            The Memorial of James King, Henry Pratt, Joseph Harper, & Isaac Snowden Citizens
              of these United States and Owners of the Ship Andrew and of a Considerable part of her
              Cargo & of William Bell in his own right and Henry Pratt & Geo. C. Schroeppel
              as administrators to the Estate of the late William Starman deceased as Owners of the
              remaining part of the said Ships Cargo Beg leave to represent in the
              first place that all the Claimants interested in the said Ship and Cargo are, &
              were at the time of Sailing of the said Ship from Charlestown Citizens of the United
              States of America, and as Such entitled to a full protection from the Government of
              the same; and which they now Claim having been
              divested of a very Considerable property—as by the following Narrative will more fully
              appear—Vizt.
            The Ship Andrew. Samuel Makins Master Sailed from Charlestown in the State of So.
              Carolina bound for Amsterdam on or about the 28th of February last, at which time no
              declaration of War was Known to have been Made by the Government of France against any
              foreign power, that her Cargo Consisted of Eight
              hundred & Seventy five Whole Casks & Two hundred & two half Tierces of
              Rice, and of fifty seven bags of Pimento—Was Consigned to our respective
              Correspondents in the said Port of Amsterdam—there to have been disposed of for our
              Accounts—& the proceeds to be Applied agreeable to our Orders, that in the
              prosecution of the said Voyage to Wit on the 10th day of April last the said Ship was
              boarded by a French Privateer called L’ambitieux Capt. John Pontevin Who put a Prize
              Master and a number of hands on board the said Ship Andrew—Ordering them to Conduct
              her to some Port in France—at the same time taking the said Capt. Saml Makins &
              Six of his Seamen from on board of the said Ship and keeping them Prisoners on board
              the said Privateer untill after her Arrival in the Port of Brest in France; which was
              on the 19th of April, where he was detained on board untill the 22nd—when he was
              Orderd on Shore & informed of the Arrival of his Ship at Port LOrient. that being
              furnished with a Pass, himself and Men went to LOrient, and on the 25th of the same
              were there Examined by the Chamber of Commerce Who after a full hearing declared both
              Vessel and Cargo free & the Capturing illegal being American Property, that on the
              26th of same Month in Consequence of a decree of the General Council of the said place
              at which were present two Commissaries deputed by the Convention of the department of
              Finistere and Morbihan, and by the National Assembly—the said Capt. Makins was Orderd
              to deliver up his Cargo for the use of the Republic (they being in great Want) at same
              time it was Order’d that the Ordonnature of the Marine of said Port shou’d pay the
              Freight; against the whole of which proceedings Capt. Makins
              regularly Protested but was obliged to Comply—and on the 14th of May Officers
              appointed by the Magistrates Came on board and proceeded to discharge the said Cargo
              which was Continued from day to day untill the 24th when the last of the Cargo was
              discharged—That Capt. Makins applied to the different Officers of Governmen⟨t⟩ in the
              Said Port to Endeavour to procure satisfacti⟨on⟩ for his detention as well as payment
              for his Cargo & Freight, but all without effect untill the 17th day of June—when
              he received from the deputy Paymaster of the Marine the Sum of Fifty One Thousand
              three hundred & twenty Eight Livres Nine Sols and one denier in Assignats—being
              according to a Statement by them made the Amount of the Freight—they having previously
              deducted from the Gross amount thereof the sum of One Thousand two hundred &
              Ninety Livres—being for five Casks of Rice difficient in the Cargo and which in the
              said Account (reference being thereunto made) appears to have been Calculated at the
              rate of Sixty Livres ⅌ hundred—that the said Capt. Makin after using every other Means
              in his power to Procure Satisfaction & Payment found himself at last under the
              Necessity of abandoning any further proceedings in that Port & having received
              from the Mayor & Municipal Officers of L’Orient a Certificate of his having
              deliverd into the Stores of that Port in Consequence of a decree of the 26th April,
              the quantity of One Thousand & seventy hogsheads or half hogshead⟨s⟩ of Rice,
              weighing together Five hundred & Eighty Ni⟨ne⟩ thousand & thirty pounds
              Gross—for the Use of the⟨ir⟩ Marine & War departments, as also Fifty seven ba⟨gs⟩
              of Pimento weighing together Eight thousand Nin⟨e⟩ hundred & Eighty Seven
              pounds—he then Ballast⟨ed⟩ his Vessel and on the 3d day of July left L’Orient and
              proceeded for this Port, where he arrived the 29th Ult. On the whole of this Narrative
              your Memorialists beg leave to Observe that they are in possession of authentic
              documents to Prove every thing herein set forth—and by which it will plainly appear
              that in direct Violation of the Treaty existing between the Two Nations of America
              & France, the Property of your Memorialists hath been forcibly, illegally, and
              without any Colour of Right whatever taken from them—that a Ship Sailing under the American Flag hath been in Open defiance of Said
              Treaty taken upon the high Seas—Carried in to Port & there detained at very Considerable Expence—the Captain and a part of the Crew taken out, and
              Confined as Prisoners—and after the utmost exertions on the part of the said Captain
              to Obtain Payment and satisfaction, he hath not been able to Obtain Any[.] They beg
              leave also to represent that in addition to the actual loss sustained, had the Ship
              been sufferd to proceed on her said Voyage without molestation in Consequence of the
              previous Arrangements that had been taken at Amsterdam, she woud have made a return
              Freight from at least One thousand pounds Sterling—& for which the Owners of said
              Ship do think themselves intitled to have full Satisfaction and for which the Owners
              of sd Ship as Citizens of the United States of America they Conceive they are not
              bound to prosecute their Claims at any Foreign Government—but Pray that the Government
              under which they live, and to which they very largely Contribute, will indemnify them
              for all losses they have sustained which they believe can be more readily done, as it
              has it at this time in its Power to do it, by an appropriation to which with
              submission we Concieve there Can be no reasonable Objection either by our Own
              Government or that of France.
            
              
                James King
                Henry Pratt
              
              
                Harper & Snowden
                Geo. C. Schroeppel
              
              
                 
                William Bell
              
            
          